ON MOTION FOR REHEARING
Although the Commission, in its brief, states that it granted the permit in suit to prevent confiscation, Appellant Lee *479is correct in his statement that this record does not show that the issue of waste was not heard by the Commission. We grant the motion for rehearing by Appellant Lee to the extent that as to him this cause is reversed and remanded. If, however, it develops that the Commission did not consider the question of waste, then Lee’s appeal to the Court should be dismissed without prejudice to the right of Lee to present this matter to the Commission. See Gulf Land Co. v. Atlantic Refining Co., 134 Tex. 59, 131 S.W.2d 73, at p. 84.
This cause, as to appellant Lee is reversed and remanded.
Motion granted, cause reversed and remanded as to appellant Lee.